DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) of record.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-5, 7-18, and 20 are pending. Claims 4 and 18 have been withdrawn from consideration. Claims 1, 13, and 17 are the independent claims. Claims 6 and 19 have been cancelled. Claims 1, 2, 5, 13, and 17 have been amended. This Final Office action is in response to the “Amendments and Remarks” received on 6/10/2021.



Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 6/10/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 6 and 19 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
	                                           FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1, 7-9, 11-13, 16-17, and 20 are rejected under 35 USC 103 as being unpatentable over Marco et al. (United States Patent Publication 2017/0186126) in view of Viola et al. (United States Patent Publication 2012/0265433).
With respect to Claim 1: While Marco discloses “A computer-implemented method comprising” [Marco, Abstract]; 
“receiving, by an autonomous vehicle (AV) fleet management system, data indicative of a client application to the AV fleet management system being opened by a client device” [Marco, Figures 1 and 4 and ¶ 0081-0084]; 
“determining, by the AV fleet management system, availability of a first AV within proximity of the client device” [Marco, ¶ 0018 and 0056]; 
“determining, by the AV fleet management system, a first route from a first location of the first AV to a second location associated with the client device” [Marco, ¶ 0081-0084 and Figure 4];
“and dispatching, by the AV fleet management system, the first AV from the first location to the second location by the first route prior to receiving a request for a trip from the client device” [Marco, ¶ 0081-0084 and Figure 4]; 
“determining a destination of a second route from the second location to the destination” [Marco, ¶ 0081-0084 and Figure 4].

“the contextual data including at least one of saved preferences, location data embedded in a user content, or historical behavior data for determining the destination of the second route from the second location to the destination” [Marco, ¶ 0072-0073,0081-0084 and Figure 4];
Marco does not specifically state that the destination is the airport rather that a probable destination is the airport.
Viola, which is also navigation system states “based on contextual data associated with a user of the client device” [Viola, Abstract and Claim 16];
“the contextual data including at least one of saved preferences, location data embedded in a user content, or historical behavior data for determining the destination of the second route from the second location to the destination” [Viola, Abstract and Claim 16].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Viola into the invention of Marco to preemptively send taxis to locations based on a user opening an application as Marco discloses but to also contextual information from the user to determine a destination of the user as taught by Viola with a motivation of creating a more robust system that can predict users destinations without user input. Additionally, the claimed invention is merely a combination of old, well known elements such as automated taxi hailing preemptively and in the combination each element merely would have performed the same function as it 
With respect to Claim 7: Marco discloses “The computer-implemented method of claim 1, further comprising: determining a plurality of AV s within a proximity of the client device” [Marco, ¶ 0014-0015, 0042-0045, 0081-0084 and Figure 4];
“and selecting the first AV from among the plurality of AVs based on one or more metrics of the first route” [Marco, ¶ 0015, 0042-0045, 0081-0084 and Figure 4].
With respect to Claim 8: Marco discloses “The computer-implemented method of claim 7, further comprising: displaying one or more graphical elements indicative of the first AV being a selected AV from among the plurality of AV” [Marco, ¶ 0015, 0042-0045, 0062, and 0081-0084].
With respect to Claim 9: Marco discloses “The computer-implemented method of claim 7, further comprising: receiving a selection of a second AV from among the plurality of AVs; dispatching the second AV to the client device; and canceling the first route” [Marco, ¶ 0013-0015, 0042-0045, 0066, and 0081-0084].
With respect to Claim 11: Marco discloses “The computer-implemented method of claim 7, further comprising: presenting an estimated time of arrival for each of the plurality of AVs “[Marco, ¶ 0013-0015, 0042-0045, 0066, and 0081-0084].
Claim 12: Marco discloses “The computer-implemented method of claim 7, further comprising: presenting one or more attributes distinguishing each of the plurality of AV s from the first AV” [Marco, ¶ 0013-0015, 0042-0045, 0066, and 0081-0084].
With respect to Claims 13 and 16: all limitations have been examined with respect to the method in claims 1 and 7. The system taught/disclosed in claims 13 and 16 can clearly perform the method of claims 1 and 7. Therefore claims 13 and 16 are rejected under the same rationale.
With respect to Claims 17 and 20: all limitations have been examined with respect to the product in claims 1 and 7. The system taught/disclosed in claims 17 and 20 can clearly perform the method of claims 1 and 7. Therefore claims 17 and 20 are rejected under the same rationale.
Claims 2 and 14 are rejected under 35 USC 103 as being unpatentable over Marco et al. (United States Patent Publication 2017/0186126), in view of Viola et al. (United States Patent Publication 2012/0265433), and in further view of Carbune et al. (United States Patent Publication 2018/0173403).
With respect to Claim 2: While Marco discloses “The computer-implemented method of claim 1, further comprising: receiving second data indicative of the client application being controlled” [Marco, ¶ 0042-0045, 0081-0084 and Figure 4]; 
“updating a state of the first AV to indicate availability of the first AV” [Marco, ¶ 0042-0045, 0081-0084 and Figure 4]; and canceling the first route” [Marco, ¶ 0042-0045, 0081-0084 and Figure 4];

Carbune, which is also smart assist system for user devices further teaches “receiving second data indicative of the client application executing as a background application” [Carbune, ¶ 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Carbune into the invention of Marco to preemptively sending taxis to locations based on a user opening an application as Marco discloses but to also use information about the app being closed to control taxis as taught by Carbune with a motivation of creating a more robust system that allows for user input, without the user actually inputting data. Additionally, the claimed invention is merely a combination of old, well known elements such as automated taxi hailing preemptively and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 14: all limitations have been examined with respect to the method in claim 2. The system taught/disclosed in claim 14 can clearly perform the method of claim 2. Therefore claim 14 is rejected under the same rationale.
Claims 3, 5, and 15 are rejected under 35 USC 103 as being unpatentable over Marco et al. (United States Patent Publication 2017/0186126), in view of Viola et al. (United States Patent Publication 2012/0265433), in further view of Carbune et al. (United States Patent Publication 2018/0173403, and in further view of Tseng et al. (United States Patent Publication 2017/0234687).
With respect to Claim 3: While Marco discloses “The computer-implemented method of claim 2, further comprising: rerouting the first AV to the second client device” [Marco, ¶ 0042-0045, 0081-0084 and Figure 4]; 
“and dispatching a second AV to the client device” [Marco, ¶ 0042-0045, 0081-0084 and Figure 4];
Marco does not specifically state that the routes are updated.
Tseng, which is also a vehicle task scheduling system teaches “determining that one or more new metrics for the new route improve upon one or more corresponding previous metrics for a previous route to the second client device” [Tseng, ¶ 0014, 0028 and 0034].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tseng into the invention of Marco to not only change vehicles sent to destinations as Marco discloses but to also update routes based on metrics, such as traffic as taught by Tseng with a motivation of creating a more robust system that allows for optimization based on current data [Tseng, ¶ 0034]. Additionally, the claimed invention is merely a combination of old, well known elements such as automated taxi hailing preemptively and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 5: While Marco discloses “The computer-implemented method of claim 4, further comprising: determining a new route for the first AV to a second client device” [Marco, ¶ 0042-0045, 0081-0084 and Figure 4]; 
“and device rerouting the first AV to the second client device” [Marco, ¶ 0042-0045, 0081-0084 and Figure 4];
Marco does not specifically state that the routes are updated.
Tseng, which is also a vehicle task scheduling system teaches “determining that one or more new metrics for the new route improve upon one or more corresponding previous metrics for a previous route to the second client device” [Tseng, ¶ 0014, 0028 and 0034].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tseng into the invention of Marco to not only change vehicles sent to destinations as Marco discloses but to also update routes based on metrics, such as traffic as taught by Tseng with a motivation of creating a more robust system that allows for optimization based on current data [Tseng, ¶ 0034]. Additionally, the claimed invention is merely a combination of old, well known elements such as automated taxi hailing preemptively and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
 Claim 15: all limitations have been examined with respect to the method in claim 3. The system taught/disclosed in claim 15 can clearly perform the method of claim 3. Therefore claim 15 is rejected under the same rationale.
Claim 10 is rejected under 35 USC 103 as being unpatentable over Marco et al. (United States Patent Publication 2017/0186126) in view of Viola et al. (United States Patent Publication 2012/0265433), and in further view of Gibson et al. (United States Patent Publication 2013/0262222).
With respect to Claim 10: While Marco discloses “The computer-implemented method of claim 7, further comprising: receiving additional information for a second AV from among the plurality of AVs; and presenting one or more attributes distinguishing the second AV from the first AV” [Marco, ¶ 0013-0015, 0042-0045, 0066, and 0081-0084];
Marco does not specifically state that the user requests information.
Gibson, which is also a transportation system with taxis and information distribution teaches “receiving a request for additional information” [Gibson, ¶ 0028-0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gibson into the invention of Marco to not only send information to users for more personal taxi selection as Marco discloses but to also allow users to request information as taught by Gibson with a motivation of creating a more robust system that allows for optimization based on users interests [Gibson, ¶ 0029]. Additionally, the claimed invention is merely a combination of old, well known 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669